Citation Nr: 1230879	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-00 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

2.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right great toe.

3.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome (IBS) (formerly characterized as gastritis) prior to July 11, 2011.

4.  Entitlement to a rating in excess of 30 percent for IBS (formerly characterized as gastritis) from July 11, 2011.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO granted 10 percent ratings for right ankle and right great big toe disabilities, effective April 30, 2008, and continued a 10 percent rating for gastritis.  

A review of the Veteran's electronic folder (eFolder) in the Virtual VA paperless processing system indicates that a rating decision was recently issued in August 2012.  In that decision, the RO recharacterized the Veteran's service-connected gastritis as IBS and granted a 30 percent rating, effective July 11, 2011.  As a higher rating for this disability is assignable before and after this date, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the issue as set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Also in the August 2012 rating decision, the RO continued the 10 percent ratings for the right ankle and right great toe disabilities.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's eFolder in Virtual VA reflects that a rating decision was issued in August 2012 that directly addresses the claims on appeal.  The rating decision lists evidence that was considered, but is currently not associated with either the Veteran's claims file or eFolder.  This evidence includes treatment records from the Columbia VA Medical Center (VAMC) dated from February to March 2011 and VA examinations dated in July 2011.  

The Veteran's eFolder also includes a July 2009 rating decision in which the RO denied service connection for an impaired immune system.  The evidence considered in that rating decision includes VA treatment records dated from April 2005 to May 2009.  The claims file currently only includes VA treatment records dated from July 2006 to April 2008 and from July 2008 to August 2008.  There are no additional VA treatment records associated with the Veteran's eFolder.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the agency of original jurisdiction (AOJ) should obtain and associate with the claims file (or eFolder) all outstanding VA treatment records, including those records referenced in the July 2009 and August 2012 rating decisions.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding records of VA evaluation and/or treatment for the Veteran's right ankle, right great toe, and gastrointestinal system.  Specifically, the AOJ should ensure that all evidence referenced in the July 2009 and August 2012 rating decisions is associated with the Veteran's claims file or eFolder in Virtual VA.  

2.  After ensuring compliance with the above development, as well as any other develop deemed warranted (to include VA examinations, if necessary), the AOJ should readjudicate the claims on appeal.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


